Exhibit 10.12

DIGITAL REALTY TRUST, INC.

2730 SAND HILL ROAD, SUITE 280

MENLO PARK, CALIFORNIA 94025

July 30, 2004

Chris Crosby

c/o Digital Realty Trust, Inc.

2730 Sand Hill Road, Suite 280

Menlo Park, California 94025

 

  Re: EMPLOYMENT TERMS

Dear Chris:

Digital Realty Trust, Inc. (the “REIT”) and Digital Realty, L.P. (the “Operating
Partnership” and together with the REIT, the “Company”) are pleased to offer you
the position of Vice President of the REIT and the Operating Partnership on the
following terms, effective as of the effective date of the Registration
Statement on Form S-l 1 with respect to the initial public offering of shares of
the REIT’s common stock (the “IPO”) or such earlier date as may otherwise be
mutually agreed to by you and the Company (the “Effective Date”):

1. POSITION, DUTIES AND RESPONSIBILITIES. AS of the Effective Date, the Company
will employ you, and you agree to be employed by the Company, as Vice President
of the REIT and the Operating Partnership. In the capacity of Vice President,
you will have such duties and responsibilities as are normally associated with
such position and will devote your full business time and attention serving the
Company in such position. Your duties may be changed from time to time by the
Company, consistent with your position. You will report to the Chief Executive
Officer of the REIT or the Operating Partnership, as applicable, and will work
full- time at our principal offices located in Menlo Park, California (or such
other location in the San Francisco greater metropolitan area as the Company may
utilize as its principal offices), or the regional office in Dallas, Texas,
except for travel to other locations as may be necessary to fulfill your
responsibilities. At the Company’s request, you will serve the Company and/or
its subsidiaries and affiliates in other offices and capacities in addition to
the foregoing. In the event that you serve in any one or more of such additional
capacities, your compensation will not be increased beyond that specified in
this letter. In addition, in the event your service in one or more of such
additional capacities is terminated, your compensation, as specified in this
letter, will not be diminished or reduced in any manner as a result of such
termination for so long as you otherwise remain employed under the terms of this
letter.

2. BASE COMPENSATION. During your employment with the Company, the Company will
pay you a base salary of $150,000 per year, less payroll deductions and all
required withholdings, payable in accordance with, the Company’s normal payroll
practices and prorated



--------------------------------------------------------------------------------

for any partial month of employment. Your base salary may be subject to
adjustment pursuant to the Company’s policies as in effect from time to time.

3. ANNUAL BONUS. In addition to the base salary set forth above, during your
employment with the Company, you will be eligible to participate in the
Company’s incentive bonus plan applicable to similarly situated employees of the
Company. The amount of your annual bonus will be based on the attainment of
performance criteria established and evaluated by the Company in accordance with
the terms of such bonus plan as in effect from time to time, provided that,
subject to the terms of such bonus plan, your target and maximum annual bonus
shall initially be 75% and 100%, respectively, of your base salary actually paid
for such year.

4. PROFITS INTEREST AWARD. Subject to adoption by the Board of Directors of the
REIT (the “Board”) and approval by the REIT’s stockholders of the Company’s
incentive award plan (the “Incentive Plan”), as of the effective date of the
Registration Statement on Form S-l 1 with respect to the IPO (the “Pricing
Date”), the Operating Partnership agrees to issue to you, and you agree to
accept from the Operating Partnership as part of your compensation for services
rendered to or for the benefit of the Operating Partnership in your capacity as
a partner, that number of Profits Interest Units (as defined the Amended and
Restated Agreement of Limited Partnership of Digital Realty, L.P.) which is
equal to one percent (1%) of the Management Units Pool (as defined below) (the
“Profits Interest Units”). The Profits Interest Units shall be vested in full as
of the Pricing Date. Consistent with the foregoing, the terms and conditions of
the Profits Interest Units (including, without limitation, transfer restrictions
with respect thereto) shall be set forth in a profits interest agreement to be
entered into by the Company and you which shall evidence the grant of the
Profits Interest Units (the “Profits Interest Agreement”). For purposes of this
letter, “Management Units Pool” shall mean that number of units equal to three
percent (3%) of the total number of shares of the REIT’s common stock expected
to be outstanding (on a fully diluted basis) upon the closing of the IPO, as set
forth in the preliminary prospectus printed and distributed to potential
investors in connection with the marketing of the IPO (or, if a subsequent
preliminary prospectus is thereafter printed and recirculated to potential
investors, then as set forth in such subsequent preliminary prospectus) (the
“Preliminary Prospectus”).

5. STOCK OPTION AWARD. Subject to adoption by the Board and approval by the
REIT’s stockholders of the Incentive Plan, as of the Pricing Date, the REIT
agrees to grant to you in your capacity as an employee of the REIT or any
“subsidiary corporation” thereof (within the meaning of Section 424(f) of the
Internal Revenue Code of 1986, as amended (the “Code”)), and you agree to
accept, a stock option to purchase that number of shares of the REIT’s common
stock which is equal to seven and one-half percent (7.5%) of the Management
Options Pool (as defined below) (the “Stock Option”). The Stock Option shall be
granted to you as an “incentive stock option” (within the meaning of Section 422
of the Code) under the Incentive Plan at an exercise price per share equal to
the initial public offering price of a share of the REIT’s common stock. Subject
to your continued employment with the Company, the Stock Option shall vest and
become exercisable with respect to twenty-five percent (25%) of the shares
subject thereto on each of the first four anniversaries of the date of grant,
provided that the Stock Option shall become fully vested and exercisable in the
event of a Change in Control (as defined in the Incentive Plan). Consistent with
the foregoing, the terms and conditions of the Stock Option

 

2



--------------------------------------------------------------------------------

shall be set forth in a stock option agreement to be entered into by the Company
and you which shall evidence the grant of the Stock Option (the “Stock Option
Agreement”). For purposes of this letter, “Management Options Pool” shall mean,
that number of shares which is equal to one and one-half percent (1.5%) of the
total number of shares of the REIT’s common stock expected to be outstanding (on
a fully diluted basis) upon the closing of the IPO, as set forth in the
Preliminary Prospectus.

6. BENEFITS AND VACATION. During your employment with the Company, you will be
eligible to participate in all incentive, savings and retirement plans,
practices, policies and programs maintained or sponsored by the Company from
time to time which are applicable to other similarly situated employees of the
Company, subject to the terms and conditions thereof. During such employment,
you will also be eligible for standard benefits, such as medical insurance, sick
leave, vacations and holidays to the extent applicable generally to other
similarly situated employees of the Company, subject to the terms and conditions
of the applicable Company plans or policies.

7. AT-WILL EMPLOYMENT. Your employment with the Company is “at-will,” and either
you or the Company may terminate your employment for any reason whatsoever (or
for no reason) by giving 15 days prior written notice of such termination to the
other party. This at-will employment relationship cannot be changed except in a
writing signed by you and an authorized representative of the Company.

8. TERMINATION OF EMPLOYMENT. In the event of a termination of your employment
hereunder by the Company without Cause (as defined below), then, in addition to
any other accrued amounts payable to you through the date of termination of your
employment, the Company will pay you severance payments in the form of salary
continuation for a period of six months following your termination of employment
at a rate equal to your then current annual base salary, but in no event shall
you or your estate or beneficiaries be entitled to any such payment hereunder
upon any termination of your employment by reason of your total and permanent
disability or your death. Your right to receive the severance payments set forth
herein is conditioned on and subject to your execution and non-revocation of a
general release of claims against the Digital Group, in a form reasonably
acceptable to the Company.

For purposes of this letter, “Cause” will be determined in the reasonable
discretion of the Company, and will include, without limitation, the following:
(i) material failure by you to exercise a reasonable level of skill and
efficiency in performing your duties or responsibilities; (ii) misconduct by you
which injures the general reputation of any member of the Digital Group or
interferes with contracts or operations of any member of the Digital Group;
(iii) your conviction of, or entry of a guilty or no contest plea to, a felony
or any crime involving moral turpitude; (iv) fraud, misrepresentation, or breach
of trust by you in the course of your employment which adversely affects any
member of the Digital Group; (v) your willful and gross misconduct in the
performance of your duties hereunder that results in economic or other injury to
the Company or its subsidiaries or affiliates; (vi) a material breach of your
covenants set forth in Section 9 below; or (vii) a material breach by you of any
of your obligations under this letter.

 

3



--------------------------------------------------------------------------------

9. CONFIDENTIALITY AND NON-SOLICITATION.

(a) As a condition of your employment with the Company, you agree that during
the term of such employment and thereafter, you will not directly or indirectly
disclose or appropriate to your own use, or the use of any third party, any
trade secret or confidential information concerning the REIT, the Operating
Partnership, or their respective subsidiaries or affiliates (collectively, the
“Digital Group”) or their businesses, whether or not developed by you, except as
it is required in connection with your services rendered for the Company. You
further agree that, upon termination of your employment, you will not receive or
remove from the files or offices of the Digital Group any originals or copies of
documents or other materials maintained in the ordinary course of business of
the Digital Group, and that you will return any such documents or materials
otherwise in your possession. You further agree that, upon termination of your
employment, you will maintain in strict confidence the projects in which any
member of the Digital Group is involved or contemplating.

(b) You further agree that during the term of such employment and for six months
after your employment is terminated, you will not directly or indirectly
solicit, induce, or encourage any employee, consultant, agent, customer, vendor,
or other parties doing business with any member of the Digital Group to
terminate their employment, agency, or other relationship with the Digital Group
or such member or to render services for or transfer their business from the
Digital Group or such member and you will not initiate discussion with any such
person for any such purpose or authorize or knowingly cooperate with the taking
of any such actions by any other individual or entity.

(c) In recognition of the facts that irreparable injury will result to the
Company in the event of a breach by you of your obligations under Sections 9(a)
and (b) above, that monetary damages for such breach would not be readily
calculable, and that the Company would not have an adequate remedy at law
therefor, you acknowledge, consent and agree that in the event of such breach,
or the threat thereof, the Company shall be entitled, in addition to any other
legal remedies and damages available, to specific performance thereof and to
temporary and permanent injunctive relief (without the necessity of posting a
bond) to restrain the violation or threatened violation of such obligations by
you.

10. COMPANY RULES AND REGULATIONS. As an employee of the Company, you agree to
abide by Company rules and regulations as set forth in the Company’s Employee
Handbook or as otherwise promulgated.

11. PAYMENT OF FINANCIAL OBLIGATIONS. In the event that your employment is
shared among the Company and/or its subsidiaries and affiliates, the payment or
provision to you by the Company of any remuneration, benefits or other financial
obligations pursuant to this letter may be allocated to the Company and, as
applicable, its subsidiaries and/or affiliates in accordance with an employee
sharing or expense allocation agreement entered into by such parties.

 

4



--------------------------------------------------------------------------------

12. WITHHOLDING. The Company may withhold from any amounts payable under this
letter such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

13. ARBITRATION. Except as set forth in Section 9(c) above, any disagreement,
dispute, controversy or claim arising out of or relating to this letter or the
interpretation of this letter or any arrangements relating to this letter or
contemplated in this letter or the breach, termination or invalidity thereof
shall be settled by final and binding arbitration administered by JAMS/Endispute
in San Francisco, California in accordance with the then existing JAMS/Endispute
Arbitration Rules and Procedures for Employment Disputes. Except as provided
herein, the Federal Arbitration Act shall govern the interpretation, enforcement
and all proceedings. The arbitrator shall apply the substantive law (and the law
of remedies, if applicable) of the state of California, or federal law, or both,
as applicable, and the arbitrator is without jurisdiction to apply any different
substantive law. The arbitrator shall have the authority to entertain a motion
to dismiss and/or a motion for summary judgment by any party and shall apply the
standards governing such motions under the Federal Rules of Civil Procedure.
Judgment upon the award may be entered in any court having jurisdiction thereof.
Each party shall pay his or its own attorneys’ fees and expenses associated with
such arbitration to the extent permitted by applicable law.

14. ENTIRE AGREEMENT. AS of the Effective Date, this letter, together with the
Profits Interest Agreement and the Stock Option Agreement, constitutes the
final, complete and exclusive agreement between you and the Company with respect
to the subject matter hereof and replaces and supersedes any and all other
agreements, offers or promises, whether oral or written, made to you by any
member of the Digital Group or any entity, or representative thereof, whose
business or assets any member of the Digital Group succeeded to in connection
with the initial public offering of the REIT’s common stock or the transactions
related thereto. You agree that any such agreement, offer or promise is hereby
terminated and will be of no further force or effect, and that upon his
execution of this letter, you will have no right or interest in or with respect
to any such agreement, offer or promise. In the event that the Effective Date
does not occur, this letter (including, without limitation, the immediately
preceding sentence) shall have no force or effect.

15. ACKNOWLEDGEMENT. You hereby acknowledge (a) that you have consulted with or
have had the opportunity to consult with independent counsel of your own choice
concerning this letter, and have been advised to do so by the Company, and
(b) that you have read and understand this letter, are fully aware of its legal
effect, and have entered into it freely based on your own judgment.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and dating the
enclosed duplicate original of this letter in the space provided below for your
signature and returning it to Bill Stein. Please retain one fully executed
original for your files.

 

Sincerely,

Digital Realty Trust, Inc.,

a Maryland corporation

By:   /S/    MICHAEL FOUST

Name:

 

Michael Foust

Title:

 

Chief Executive Officer

Digital Realty, L.P.,

a Maryland limited partnership

By: Digital Realty Trust, Inc.

Its:  General Partner

By:

  /S/    MICHAEL FOUST

Name:

 

Michael Foust

Title:

 

Chief Executive Officer

Accepted and Agreed,

this 30th day of July, 2004.

 

By:

 

/S/    CHRIS CROSBY

 

Chris Crosby

Address:

   

7408 IVANHOE DR

 

PLANO, TX 75024

 

6